Advisory Detailed Action
Response to Arguments  
The Examiner’s position remains substantially as put forth in the Final Rejection dated 11/12/2021. 
Regarding the drawing objections for unlabeled non-descriptive representations requiring appropriate legends, Applicant argued that an element reference character identified in the specification is sufficient labeling. According to MPEP 608.02(b)(II)(¶ 6.22) “the unlabeled rectangular box(es) shown in the drawings should be provided with descriptive text labels”. The Examiner emphasizes that an element reference character is not a descriptive text label, therefore the objections to the drawings for unlabeled non-descriptive representations requiring appropriate legends are retained. 
With further regards to the drawing objections, the Examiner has provided an annotated copy (utilizing an old drawing set for convenience) of helpful suggestions. 
With further regards to the Abstract, the Examiner generally suggests as a drafted response:
An ultrasonic sensing device includes an ultrasonic sensing layer between a driving 
electrode and a sensing electrode, a double-gated first transistor connected to a selection line and the sensing electrode, and may further include a sensed voltage storing capacitor having an electrode on the same layers as the first transistor. The configuration as a double gated transistor of a pixel sensor and the placement of one of the capacitor electrodes on the same layer can each reduce the size of the pixel sensor. The ultrasonic sensing device may exemplarily be utilized as a proximity sensor or a fingerprint recognition sensor.

With further regards to the 103 prior art obviousness rejection of independent claim 1, Applicant argued that there is not evidence nor particular motivation to modify Mathe’s two transistors into a single double-gated transistor; however this argument is merely an assertion and lacks the necessary supporting evidence. MPEP 2145(I) states:
Attorney argument is not evidence unless it is an admission, in which case, an examiner may use the admission in making a rejection. See MPEP § 2129 and § 2144.03 for a discussion of admissions as prior art.
The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) (“An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case 

The Examiner respectfully notes, that secondary reference Weis teaches that such a double gated transistor are provided to “reduce the number of transistors and to increase the logic density per area” (see second to last paragraph in page 12 of the Final Rejection), and it is the Examiner’s position that such advantage is ample motivation and further that it is within ordinary skill in the art to so instead utilize a double-gated transistor in place of two transistors, and therefore the Examiner is unpersuaded of the motivation being insufficient.
With yet further regards to the 103 prior art obviousness rejection of independent claim 1, Applicant argued that altering Mathe’s transistors to be a double gated transistor would require a substantial redesign resulting in an alteration of the functionality of the apparatus. While the Examiner is in partial agreement that replacing two transistors with a double gated transistor would definitionally require a change, it is the Examiner’s position that “[I]t is not necessary that the inventions of the references be physically combinable to render obvious the invention under review”, In re Sneed, 710 F.2d 1544, 1550, 218 USPQ 385, 389 (Fed. Cir. 1983), and that “Combining the teachings of references does not involve an ability to combine their specific structures”, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), see MPEP 2145(III). Additionally, “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420, 82 USPQ2d at 1397, and that Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418, 82 USPQ2d at 1396. See also In re Sovish, 769 F.2d 738, 743 (Fed. Cir. 1985) (skill is presumed on the part of one of ordinary skill in the art) and In re Bozek, 416 F.2d 1385, 1390 (CCPA 1969). In the present case, secondary reference Weis is relied upon as factual evidence of both the motivation &  level of ordinary skill in the art with regards to the utilization of double gated transistors in a circuit design. The Examiner is therefore unpersuaded by Applicant’s argument.
With additional regards to the 103 prior art obviousness rejection of independent claim 1, Applicant argued that secondary reference Ahn does not teach wherein the first gate electrode is connected to the selection line, nor wherein the second gate electrode is connected to the sensing In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981) and In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Furthermore, MPEP 2111 requires that during patent examination, the pending claims must be given their broadest reasonable interpretation consistent with the specification, and an Examiner must construe claim terms in the broadest reasonable manner during prosecution as is reasonably allowed in an effort to establish a clear record of what applicant intends to claim. In the present case, the analysis of the spatially relative terms as well as numerical terms and connection/coupling terms have been reasonably interpreted broadly in accordance with the disclosure special definitions (see [0035]-[037] as originally filed; see analysis on page 5 of the Final Rejection), and that therefore the combination of the references broadly—yet 
reasonably—suggests the aforementioned claim limitation.
With even further regards to the 103 prior art obviousness rejection, Applicant argued that Ahn fails to disclose the relative distance because the drawings only unintentionally showed such feature for reasons of convenience and clarity. However, “When the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979)”. In the present case, Ahn shows the claimed relative comparative distance disparity (i.e., the “less than” limitation). he Examiner additionally
 notes that it has been held that where the general conditions of a claim are disclosed in the prior art,
 discovering the optimum or workable ranges involves only routine skill in the art, see In re Aller, 220 F.2d
 454, 456, 105 USPQ 233, 235 (CCPA 1955), and MPEP § 2144.05; and that a mere change in size is
 generally recognized as being within the level of ordinary skill in the art, see MPEP § 2144.04(IV)(A), In re
 Rose, 105 USPQ 237 (CCP A 1955), In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976), and
 Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830,
 225 USPQ 232 (1984). In the present case, only ordinary skill is required to change either or both of the relative separation distances to optimize the gating.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID L SINGER whose telephone number is (303) 297-4317.  The Examiner can normally be reached on Monday - Friday 7:30am - 5:00pm MT, EXCEPT alternating Friday.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID L SINGER/Examiner, Art Unit 2856